DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.  Considering claim 1, the prior art does not teach an acoustic resonator comprising: an extending portion extending from the center portion and comprising an insertion layer disposed below the piezoelectric layer, the insertion layer being directly laminated on a barrier layer in combination with the rest of the applicant’s claimed limitations.
Considering claim 11, the prior art does not teach an method of manufacturing an acoustic resonator, the method comprising: forming an insertion layer by laminating the insertion layer directly on a portion of the barrier layer in combination with the rest of the applicant’s claimed limitations.
Considering claim 15, the prior art does not teach an acoustic resonator, comprising: a barrier layer disposed between the first electrode and the piezoelectric layer, wherein the first electrode is disposed between the substrate and the second electrode and the insertion layer is directly laminated on the barrier layer in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.